Entered: November 14th, 2019
                               Case 19-22034   Doc 17   Filed 11/14/19   Page 1 of 3
Signed: November 13th, 2019

SO ORDERED
No response or objection.




                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MARYLAND
                                            SALISBURY DIVISION

        IN RE:                                            BCN#: 19-22034
        REEVEN H GETROUW
               Debtor                                     Chapter: 7

        NATIONSTAR MORTGAGE LLC D/B/A MR.
        COOPER
        and its assignees and/or
        successors in interest,
                Movant/Secured Creditor,
        v.
        REEVEN H. GETROUW
                Debtor
        and
        Charles R Goldstein
                Trustee
                Respondents


                                                ORDER LIFTING
                                               AUTOMATIC STAY

                   THE COURT having considered the Motion of Nationstar Mortgage LLC d/b/a Mr.

        Cooper for Relief from the Automatic Stay of 11 U.S.C. § 362 (a), the lack of opposition

        thereto and the record herein;

                   IT IS ORDERED, that the automatic stay imposed by 11 U.S.C. §362(a) be lifted,

        as to Nationstar Mortgage LLC d/b/a Mr. Cooper, holder of a certain promissory note

        evidencing an indebtedness established by the lien of a Deed of Trust, so as to enable it

        to exercise its rights under state law as to a property with the address of 30320 Zion Rd,


        S&B# 19-282757
                  Case 19-22034   Doc 17   Filed 11/14/19   Page 2 of 3



Salisbury, MD 21804, and recorded among the Land Records of the County of

Wicomico, Maryland in Book 2332 at Page 156. Subsequent to such sale, the Movant

may take all lawful actions in accordance with state law, to take possession of the

property, and shall provide a copy of the Report of Sale and all Audit Reports to the

Bankruptcy Trustee if there is a surplus over and above the debt owed to the foreclosing

noteholder.

I ask for this:


/s/ Malcolm B. Savage, III
William M. Savage, Esquire
Federal I.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal I.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal I.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal I.D. Bar No. 22531
Malcolm B. Savage, III, Esquire
Federal I.D. Bar No. 20300
Nicole Lipinski, Esquire
Federal I.D. Bar No. 19283




S&B# 19-282757
                 Case 19-22034     Doc 17    Filed 11/14/19   Page 3 of 3



                                 Copies are to be sent to:

1.    SHAPIRO & BROWN, LLP
      10021 BALLS FORD ROAD, SUITE 200
      MANASSAS, VA 20109

2.    Reeven H Getrouw
      30320 Zion Rd                                                   Debtor(s)
      Salisbury, MD 21804

3.    Charles R Goldstein
      111 S Calvert St
      Suite 1400
      Baltimore, MD 21202                                             Trustee


4.    JOHN B. ROBINS, IV
      JOHN B. ROBINS, IV, P.A.
      PO BOX 506                                                      Debtor's
      SALISBURY, MD 21803-0506                                        Attorney




                                    END OF ORDER




S&B# 19-282757
